DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received February 1, 2022 (the “Response”) and the interview conducted January 22, 2022 (the “Interview”).
In response to the Response and the Interview, the previous (1) objections to the drawings under 37 C.F.R. § 1.84(p)(3); (2) rejection of claims 3, 10, and 17 under 35 U.S.C. § 112(b); (3) rejections of claims 1, 2, 4–9, 11–16, and 18–20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–20 are currently pending.  

Response to Arguments
Applicants’ arguments with respect to the rejection of claims 1, 6, 8, 13, and 15 under 35 U.S.C. § 103 as being obvious over Van (US 6,658,476 B1; filed Nov. 29, 1999) in view of Bozionek (US 2008/0165706 A1; filed Jan. 5, 2007) (see Response 10) have been considered but are now moot.

Claim Rejections – 35 U.S.C. § 103
Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. § 103 as being obvious over Van (US 6,658,476 B1; filed Nov. 29, 1999) in view of Bozionek (US 2008/0165706 A1; filed Jan. 5, 2007), and in further view of Szilagyi et al. (US 2019/0116535 A1; PCT filed Apr. 1, 2016).
claim 1, while Van teaches a method for establishing sessions over a network comprising: 
sending a query (fig. 2, item 400), from a mobile device (fig. 2, item 200) to a server (fig. 2, item 202), requesting a session (fig. 2, item 412) over a network (fig. 3, item 304);  
receiving, in response to the query, a list of available communication protocol options (fig. 2, item 408) from the server;  
selecting a specific communication protocol (fig. 2, item 410) from the list of available communication protocol options, wherein the specific communication protocol is selected based on one or more performance metrics (“select the most server-preferred protocol that it can, since this is likely to lead to better speed, reliability, etc., since the server supports this protocol” at 7:3–6); and 
initiating a connection (fig. 2, item 412) with the server using the selected specific communication protocol,
Van does not teach, in italics, (A) the server being an authoritative Domain Name System (DNS) server; (B) the server being a gateway device that a connection using the selected specific communication protocol is initiated with; (C) the list including Quick User Datagram Protocol Internet Connection (QUIC); and (D) selecting QUIC as the specific communication protocol from the list.
(A), (B)
Bozionek teaches an authoritative Domain Name System (DNS) server (fig. 1, item 16) and a gateway device (fig. 1, item 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Van’s server to be a DNS server and Van’s server that a connection using the selected specific communication protocol is initiated with to be a gateway device as taught by Bozionek “so that the best service can be selected manually or automatically by a calling user or a calling entity.”  Bozionek see also id. ¶ 44 (reciting “to provide the best possible service to a specific calling user at a specific time”).
(C),(D)
Szilagyi teaches selecting QUIC (“in favour of transmitting the data over QUIC” at ¶ 29; “The adoption of QUIC” and “more applications are eventually adopting QUIC” at ¶ 30) as a specific communication protocol from available communication protocols (e.g., “TCP” at ¶ 29).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Van/Bozionek combination’s list to include QUIC and for the Van/Bozionek combination’s selection to select QUIC as the specific communication protocol as taught by Szilagyi “to implement multiplexing and security protection.”  Wei ¶ 45 (US 2019/0068503 A1; filed Oct. 26, 2018).
Regarding claim 6, Van teaches wherein the performance metrics are based on one or more of latency (“select the most server-preferred protocol that it can, since this is likely to lead to better speed, reliability, etc., since the server supports this protocol” at 7:3–6), throughput, number of handshake requests, or reducing overhead during connection setup.
Regarding claim 8, Van teaches a system (fig. 1) comprising: one or more processors (fig. 1, item 21); and at least one computer-readable storage medium (fig. 1, item 22) having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 8.
Regarding claim 13, claim 6 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 6 are equally applicable to claim 13.
claim 15, Van teaches a non-transitory computer-readable storage medium (fig. 1, item 22) having stored therein instructions which, when executed by a processor (fig. 1, item 21), cause the processor to perform operations comprising operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.

Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being obvious over Van in view of Bozionek, in further view of Szilagyi, and in further view of Miklós et al. (US 2014/0337530 A1; filed May 13, 2013).
Regarding claim 2, while Van teaches the method further comprising: 
sending (when the “client-server-communication desirably occurs in accordance with the selected protocol in 412” between the client item 200 and server item 202 at 8:16–18, the client and server send the selected specific communication protocol to each other when exchanging communications) the selected specific communication protocol (fig. 2, item 410) to the authoritative DNS server, 
Van does not teach receiving an IP address of the gateway device in order to initiate the session. 
Miklós teaches an access control node item 140 receiving an IP address of a gateway device (“the requested IP address of local gateway 130” at 8:50–51) in order to initiate a session (“The access control node 140 contacts the local gateway 130 co-located with the home node 110, using the received IP address of the local gateway 130 for establishing a session between the local gateway 130 and the access control node 140” at 8:54–58).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Van/Bozionek/Szilagyi combination’s method to further comprise receiving an IP address of the gateway device in order to initiate 
Regarding claims 9 and 16, claim 2 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claims 9 and 16.

Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being obvious over Van in view of Bozionek, in further view of Szilagyi, and in further view of Cho et al. (US 10,440,556 B2; PCT filed Feb. 10, 2017).
Regarding claim 4, while Van teaches further comprising: 
based on the connection being initiated (fig. 2, item 412), establishing a client-server communication between the server and the mobile device (8:16–18),
Van does not teach establishing a same session identifier between the gateway device and the mobile device.
Cho teaches establishing a same session identifier between a gateway device and user equipment (2:66–67; 3:32–33).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Van/Bozionek/Szilagyi combination to establish a same session identifier between the gateway device and the mobile device as taught by Cho to keep track when a communication exists between the gateway device and the mobile device.  
Regarding claims 11 and 18, claim 4 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 4 are equally applicable to claims 11 and 18.

Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103 as being obvious over Van in view of Bozionek, in further view of Szilagyi, and in further view of Palekar et al. (US 7,917,758 B2; filed Mar. 12, 2007).
Regarding claim 5, the Van/Bozionek/Szilagyi combination does not teach the method further comprising: 
establishing the connection under a first access point, wherein the session associated with the connection is associated with a session identifier; and 
when the mobile device migrates from the first access point to a second access point, sending a client hello message that includes the session identifier so that the session remains unbroken independent of a change in IP address of the mobile device. 
Palekar teaches establishing a connection (9:65–10:32; “the user’s initial connection to the network” at 11:22–23) under a first access point (“a mobile user can be authenticated by an authentication server through a wireless access point in the manner described above” at 11:18–20), wherein a session associated with the connection is associated with a session identifier (“The authenticating server can respond with a ‘server hello’ message comprising, among other things, a session identifier” at 10:9–11); and 
when a mobile device migrates from a first access point to a second access point (“When the mobile user is then handed off to a second wireless access point” at 11:20–21), sending a client hello message that includes the session identifier (“Rather than performing all of the steps described above, the user’s computing device can, when sending the “client hello” message, include the session identifier of the previously negotiated session” at 11:25–28) so that the session remains unbroken independent of a change in IP address of the mobile device (Palekar does not disclose the session is broken independent of a change in IP address of the mobile device).

Regarding claims 12 and 19, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claims 12 and 19.

Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Van in view of Bozionek, in further view of Szilagyi, and in further view of Wang et al. (US 2006/0067272 A1; filed Sept. 30, 2004).
Regarding claim 7, the Van/Bozionek/Szilagyi combination does not teach sending a message during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption.
	Wang teaches sending a message (fig. 2, item 284; “fourth handshake 284 message” at ¶ 23) during an initial handshake process (¶ 23) that includes an exchange of setup keys and supported protocols (“The fourth handshake 284 
message indicates that the temporal keys are now in place and may be used by 
the data confidentiality protocols” at ¶ 23) that enable future packets to use encryption (such handshake process at paragraph 23 enables future packets to use encryption).

Regarding claims 14 and 20, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claims 14 and 20.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten to include all of the limitations of base claim 1.  See MPEP §§ 608.01(n), 707.07(j).
Claim 10 is objected to as being dependent upon rejected base claim 8, but would be allowable if rewritten to include all of the limitations of base claim 8.  See id.
Claim 17 is objected to as being dependent upon rejected base claim 15, but would be allowable if rewritten to include all of the limitations of base claim 15.  See id.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449